 

Exhibit 10.34

 

Amendment 1 (“this Amendment”)
to the Development and Clinical Supply Agreement
with the Contract Number: E86A1D4C-B3F9

Between

Ultragenyx Pharmaceutical Inc.
60 Leveroni Court, Novato, CA 94949, USA
(“Ultragenyx’’)

and

Rentschler Biotechnologie GmbH,
Erwin-Rentschler-Str. 21, 88471 Laupheim, Germany
(“Rentschler’’)

Rentschler and/or Ultragenyx are hereinafter referred to as “Party” or
“Parties”.

The Parties amend their Development and Clinical Supply Agreement with the
Contract Number: E86A1D4C-B3F9, effective as of 31 August 2012, (“the
Agreement”) as follows:

1.

Section 2.4 is changed and reads as follows:

If (1) Ultragenyx cancels or postpones the Services concerning Drug Product for
a rea­ son within Ultragenyx’s control and not the result of Rentschler’s
policies, or (2) other deviations to the respective timelines stated in Schedule
Two are caused by reasons within Ultragenyx’s control and not the result of
Rentschler’s policies, then in either case, Rentschler is entitled to require
that Ultragenyx pay the following reimbursement for the unused production
facilities:

 

Cancellation period prior to the beginning of the Drug Product manufacturing

Exit fee (percentage of total fees for the Drug Product manufacturing)

More than 13 weeks

No exit fee

12- 9 weeks

30%

8 - 5 weeks

60%

4 - 3 weeks

90%

2 weeks and less

100%

1

--------------------------------------------------------------------------------

 

Rentschler shall use commercially reasonable efforts to mitigate any losses or
damages it may incur due to Ultragenyx’s cancellation or postponement regarding
the Drug Product. If Rentschler mitigates such losses or damages so that it
incurs no damage or significantly less damage as a result of the cancellation or
postponement in the provision of materials or information, Ultragenyx must only
reimburse Rentschler for the unmitigated costs of the cancellation or
postponement. This in particular applies if Rentschler can use the production
time for another order.

For clarity, if Ultragenyx notifies Rentschler of a cancellation or postponement
prior to the thirteenth week before the production time, then the foregoing
reimbursement shall not be owed to Rentschler; provided, however, that any
actual expenses for activities performed by Rentschler with regard to the
cancelled or postponed batch (e.g. preparation of manufacturing documentation)
shall be borne by Ultragenyx and may be invoiced by Rentschler to Ultragenyx.

2.

No change or modification of this Amendment shall be valid or binding upon the
Parties unless such change or modification is in writing and duly executed by
the Parties.

3.

Except as specifically set forth herein, all other terms and conditions of the
Agreement shall remain unchanged and in full force and effect. In the event of a
conflict between the provisions of this Amendment and the provisions of the
Agreement, the provisions of this Amendment shall control.

4.

This Amendment comes into force immediately after both parties have signed this
Amendment. This Amendment may be executed by facsimile or Adobe™ Portable
Document Format (PDF) sent by electronic mail and in one or more counterparts
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument.  It shall form an integral part of the
Agreement.

 

Signed on behalf of
Rentschler Biotechnologie GmbH

 

 

 

Date:

23 OKT. 2014

 

Date:

23/10/14

Signature:

/s/ Dr. Klaus Schoepe

 

Signature:

/s/ Thomas Lottner

Printed Name:

Dr. Klaus Schoepe

 

Printed Name:

Thomas Lottner

Position:

VP Project Management

 

Position:

VP Commercial Management

 

 

 

 

 

Signed on behalf of
Ultragenyx Pharmaceutical Inc.

 

If second signature is required:

Date:

4 Nov 2014

 

Date:

 

Signature:

/s/ Steven Jungles

 

Signature:

 

Printed Name:

Steven Jungles

 

Printed Name:

 

Position:

SVP Tech ops

 

Position:

 

 

 

 

 

 

 

2